 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10
11   JOHN KAMINSKI,                   )                Case No.: 1:18-cv-01379 - JLT
                                      )
12            Plaintiff,              )                ORDER DISCHARGING THE ORDER TO SHOW
                                      )                CAUSE DATED NOVEMBER 5, 2018
13       v.                           )
14                                    )                (Doc. 6)
     COMMISSIONER OF SOCIAL SECURITY, )
15            Defendant.              )
                                      )
16                                    )
                                      )
17
18          On November 5, 2018, the Court ordered Plaintiff to show cause why the action should not be
19   dismissed for failure to prosecute and failure to comply with the Court’s order. (Doc. 6) On November
20   7, 2018, Plaintiff filed a timely response to the order (Doc. 7) as well as his Second Amended
21   Complaint. (Doc. 9) Accordingly, the Court DISCHARGES the Order to Show Cause dated
22   November 6, 2018 (Doc. 6).
23
24   IT IS SO ORDERED.
25      Dated:     November 11, 2018                          /s/ Jennifer L. Thurston
26                                                    UNITED STATES MAGISTRATE JUDGE

27
28
